 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) is
made and entered on May 1, 2006, but to be effective in all respects as of
May 1, 2006 (hereinafter the “Effective Date”), by and between Viseon, Inc., a
corporation duly organized and existing pursuant to the laws of the state of
Nevada, (“the Company” or “Viseon”), and Sean Belanger, an individual resident
of Largo, Florida (hereinafter referred to as the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to have the benefit of the Executive’s efforts
and services; and
     WHEREAS, the Company recognizes that circumstances may arise which may
cause uncertainty of continued employment of the Executive without regard to the
Executive’s competence or past contributions;
     WHEREAS, such uncertainties may result in the loss of valuable services of
the Executive to the detriment of the Company and its shareholders;
     WHEREAS, the Executive will be in a better position to consider the best
interests of the Company if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which may
result from situations now unknown, and
     WHEREAS, the Executive and the Company desire to enter into this Agreement
setting forth the terms and conditions of the Executive’s employment, as
provided hereinbelow.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto mutually covenant and agree as follows:
1. DEFINITIONS. Whenever used in this Agreement, the following terms shall have
the meanings set forth below:
(a) “Affiliate” shall have the same meaning as given to that term in Rule 12b-2
of Regulation 12B promulgated under the Exchange Act.
(b) “Base Salary” shall be an amount equal to the Executive’s annualized
compensation calculated pursuant to Section 6 herein for the initial Term of
this Agreement.
(c) “Board” shall mean the Board of Directors of the Company.
(d) “Business Day” shall mean any day other than a Saturday or a Sunday or a day
on which commercial banking institutions in the City of Dallas, Texas are
authorized by law to be closed. Any reference to “days” (unless Business Days
are specified) shall mean calendar days.

4



--------------------------------------------------------------------------------



 



(e) “Cause,” with respect to Executive’s termination, shall mean any termination
of Executive based upon one or more of the following:
     (i) the Executive is convicted of a felony, or pleads “guilty” or “no
contest” to, a felony; or
     (ii) the Executive (A) fails or refuses to perform the Executive’s duties,
(B) materially breaches any of his obligations under this Agreement, or
(C) violates the Company’s established policies and procedures in a manner that
materially damages the Company, its business reputation or prospects, including
any breach of the Executive’s fiduciary duties to the Company through usurping
any Company opportunity or misappropriating any material Company asset, which in
any of those cases described in (A), (B) or (C) he fails to cure or otherwise
resolve to the satisfaction of the Board within thirty (30) days of the
Executive receiving written notice identifying the failure, breach or violation
that is approved in form and substance by no less than two-thirds of the Board,
acting in good faith.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(g) “Common Stock” shall mean shares of duly authorized, validly issued, fully
paid and nonassessable common stock of the Company, par value $0.01 per share.
(h) “Company Stock Plan” shall mean the RSI SYSTEMS, INC. 1994 STOCK PLAN, as
amended, or the Viseon Inc. 2005 Stock Plan, as amended, including all future
amendments or any other employee stock option or benefit plan of the Company
established hereafter for the purpose of enabling executives, key employees and
non-employee directors of the Company or its Subsidiaries to participate in the
long-term success and growth of the Company by giving them a proprietary
interest in the Company through the granting of stock options, phantom stock
rights, SARs, or other forms of equity incentives pursuant to the terms of any
such benefit plan.
(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(j) “Notice of Termination” shall mean a written document notifying the
Executive that his employment with the Company has been immediately terminated
for Cause, which shall (a) describe the facts and circumstances providing a
basis for termination, including the termination provision(s) of this Agreement
relied upon; (b) have been approved by a resolution duly adopted by a majority
of the directors then serving on the Board; and (c) be delivered to the
Executive by any means in accordance with the provisions of Section 18 of this
Agreement.
(k) “Person” shall mean any individual, partnership, joint venture, association,
trust, corporation or other entity, other than an employee benefit plan of the
Company or an entity organized, appointed or established pursuant to the terms
of any such benefit plan.

5



--------------------------------------------------------------------------------



 



(l) “Termination Payment” shall mean the compensation due and payable by the
Company to the Executive on the Termination Date, in the event that this
Agreement is terminated prior to the end of the Term, in such amount as
determined by the basis for such termination in accordance with Sections 7, 8 or
9 below.
2. EMPLOYMENT. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to serve the Company, on the terms and conditions set
forth herein.
3. TERM. The employment of Executive shall be for a period (the “Term”), which
shall begin on the date of this Agreement and continue until date of the
earliest to occur of the following events (such date being the “Termination
Date”):
(a) the date on which the Company terminates it for Cause, or for any other
reason, or no reason at all, upon written notice to Executive;
(b) the date on which Executive terminates it for Good Reason (as defined below)
or for any other reason, or no reason at all, which date shall be as set forth
in Executive’s written notice to the Company (i) specifying the grounds
constituting Good Reason, if applicable, or (ii) otherwise tendering notice of
his resignation and the termination of this Agreement; provided, that Executive
may not terminate for Good Reason unless the Company fails to cure such grounds
to the reasonable satisfaction of Executive within ten (10) days after delivery
of such notice;
(c) the date of the death or Total Disability (as defined below) of Executive.
For purposes of this Agreement, (i) termination by Executive for “Good Reason”
shall mean termination of Executive’s employment at his initiative following the
occurrence of any one or more of the following: (A) any decrease in Executive’s
then current Base Salary; or (B) any material breach of this Agreement by the
Company after written notice from Executive; provided, that the Company fails to
cure such breach to the reasonable satisfaction of Executive within ten
(10) days thereafter; and (ii) “Total Disability” shall mean any time Executive
is unable to reasonably perform his duties to the Company due to injury, illness
or disability (physical or mental) for a period of two consecutive months, as
determined in good faith by the Board.
4. POSITIONS AND DUTIES. The Executive shall hold the position of Chief
Executive Officer of the Company and shall perform such duties that are
customary for a person employed in such position at a similar corporation and
shall have such duties, responsibilities and authority as may from time to time
be assigned to the Executive by the Board. In this regard, the Executive shall
devote his full working time and efforts to the business and affairs of the
Company. The Executive may also serve as a director or officer or both of such
not-for-profit corporations as he may desire, join and participate in such
committees for community or national affairs as he may select and join and serve
on business corporation boards of directors, so long as such activities do not
significantly interfere with the performance of Executive’s duties hereunder.
5. PLACE OF PERFORMANCE. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company in Irving, Texas or at any other location within the greater Dallas area
of the State of Texas, or Largo, Florida or at any other location within the
greater Tampa area of the State of Florida upon relocation of the Company’s
principal executive offices, except for where travel is required to conduct
Company business. In addition, Executive may work any place as agreed upon in
the manner contemplated in Section 6(f) of this Agreement.

6



--------------------------------------------------------------------------------



 



6. COMPENSATION AND RELATED MATTERS.
(a) Commencing on the Effective Date and throughout the Term of employment, the
Company shall pay to the Executive an annualized Base Salary at a rate of Three
Hundred Thousand Dollars ($300,000) per year in twenty-four equal installments
at the rate of twice per month, or in such other convenient periodic payments as
the Company and the Executive may mutually agree. Compensation shall be reviewed
on an annual basis and shall be subject to a minimum increase in a percentage
not less than that of the annual increase in the cost of living.
(b) The Company hereby grants to Executive under the Company Stock Plan
incentive stock options entitling the Executive to purchase from the Company TWO
MILLION EIGHT HUNDRED SIXTY ONE THOUSAND FOUR HUNDRED SEVENTY TWO (2,861,472)
shares of Common Stock, at an initial exercise price of thirty two cents ($.32)
per share, in accordance with Option Agreements attached as Exhibit B hereto
(the “Option Agreements”). Such options shall be subject to the vesting schedule
and other terms set forth in the Option Agreements.
(c) In addition to Executive’s Base Salary, Executive shall be entitled to
participate in any bonus and other benefit plans that the Company provides or
may establish for the benefit of its senior executives, including, without
limitation, the Management Incentive Plan the terms of which will be determined
by the Company, with the approval of the Executive, within 90 days of the
Effective Date. The Management Incentive Plan will provide for a target bonus
for the Executive of One Hundred Fifty Thousand Dollars ($150,000) for the first
year of Executive’s employment with the Company if the goals and objectives
agreed between the Company and the Executive in connection with the finalization
of the Management Incentive Plan are exceeded.
(d) During the Term, the Company shall provide Executive with the same insurance
and other benefits that the Company makes available to its other employees in
accordance with the policies and procedures presently established by the Company
or as may be changed from time to time.
(e) During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all business travel and living expenses
while away from home on business or at the request of and in the service of the
Company; provided, that such expenses are incurred and accounted for in
accordance with the policies and procedures presently established by the Company
or as may be changed from time to time.
(f) The Executive shall be entitled to twenty-five (25) vacation days in each
calendar year, and to compensation in respect of earned but unused vacation
days, determined in accordance with the Company’s vacation plan or policy. The
Executive shall also be entitled to all paid holidays provided by the Company to
its executives. The Executive shall also be entitled to all other benefits
provided by the Company to its executive employees.
(g) If the Company relocates the principal executive offices of the Company to
any location outside of the greater Dallas area of the State of Texas or the

7



--------------------------------------------------------------------------------



 



greater Tampa area of the State of Florida and the Executive agrees to relocate,
the Company will pay the reasonable expenses incurred by the Executive in
relocation. Relocation expenses to be paid by the Company shall include: (i)
temporary living costs for up to six (6) months; (ii) all fees and expenses
associated with the purchase of a residence in excess of the actual purchase
price, such as, real estate agency commissions or fees, appraisal fees, credit
reports, survey fees, inspection fees, recording fees for mortgage or deed,
title insurance or guarantee premiums, and tax title search and attorney fees;
(iii) all costs and expenses to transport the household goods and other
possessions of the Executive including, but not limited to, packing (including
disconnection of appliances), unpacking (including connection of appliances);
and (iv) storage for up to six (6) months and the transportation of the
Executive ‘s automobile.
7. VOLUNTARY TERMINATION BY EXECUTIVE; TERMINATION FOR CAUSE. The Executive
shall have the right to voluntarily terminate this Agreement at any time upon no
less than thirty (30) days prior written notice to the Company delivered in
accordance with the provisions of Section 18. If this Agreement is terminated
prior to the end of the Term by the voluntary resignation of the Executive or by
the Company for Cause (following Executive’s failure to cure the applicable
deficiency within the applicable time periods set forth in this Agreement), then
the Executive shall be entitled to a Termination Payment equal to the aggregate
amount of the following:
(a) his then current Base Salary earned under Section 6(a) of this Agreement,
computed pro rata up to and including the Termination Date;
(b) a payment equal to all accrued but unused vacation, sick leave, and personal
business days paid at a per diem rate equivalent to the Executive’s then current
Base Salary;
(c) reimbursement of any and all reasonable and necessary business expenses
incurred through the Termination Date;
(d) all options granted to the Executive as provided for in Section 6(b) of this
Agreement to which the Executive is entitled under the Company Stock Plan that
have fully vested up to and including the Termination Date;
(e) any bonuses earned through the Termination Date, paid in accordance with the
terms of the bonus plan pursuant to which any bonus may have been earned, except
that the Executive’s share of any cash bonus pool shall be computed pro rata
based on the actual number of days during the year the Executive was employed by
the Company; provided, however, nothing herein shall be construed to require the
Company to calculate or pay any bonus prior to the regularly scheduled time for
making such calculation or payment;
(f) all amounts fully vested prior to the Termination Date to which the
Executive is entitled under any Company profit sharing plan, provided however,
that nothing herein shall be construed to require the Company to calculate or
pay any amount prior to the regularly scheduled time for making such calculation
or payment; and
(g) any and all other cash benefits previously earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plans then in effect.

8



--------------------------------------------------------------------------------



 



8. TERMINATION BY REASON OF DEATH OR DISABILITY. In the event of the termination
of this Agreement prior to the end of the Term resulting from the death or Total
Disability, the Executive shall be entitled to a Termination Payment equal to
(a) the same amount he would have received upon a termination under Section 7
having the same Termination Date, plus (b) an amount equal to the Base Salary he
would have earned during the six (6) month period following the Termination
Date. In addition, all vested options granted to the Executive under the Company
Stock Plan shall immediately and fully vest on the Termination Date.
9. TERMINATION WITHOUT CAUSE OR ON OTHER GROUNDS. If this Agreement is
terminated (a) by the Company prior to the end of the Term for any reason other
than Cause, Disability, voluntary resignation or death or disability of
Executive, or (b) by the Executive for Good Reason, then the Executive shall be
entitled to, as the Executive’s sole remedy:
(a) severance pay for a period beginning on the Termination Date and ending
twelve months from such date in an amount equal to Executive’s then current
monthly Base Salary (as determined by Section 6(a) of this Agreement) to be paid
on the Company’s normal payroll cycle during the Severance Period;
(b) all options granted to the Executive under the Company Stock Option Plan
shall immediately and fully vest on the Termination Date;
(c) a payment equal to all unused vacation, sick leave, and personal business
days which the Executive would be entitled to for the remainder of the Term
computed on a per diem rate equivalent to the Executive’s then current Base
Salary;
(d) reimbursement of any and all reasonable and necessary business expenses
incurred through the Termination Date;
(e) all bonuses earned through the Termination Date, paid in accordance with the
terms of the bonus plan pursuant to which any bonus may have been earned, except
that the Executive’s share of any cash bonus pool shall be computed pro rata
based on the number of days lapsed from the first date that the Executive was
entitled to participate in any such bonus plan through the Termination Date;
provided, however, nothing herein shall be construed to require the Company to
calculate or pay any bonus prior to the regularly scheduled time for making such
calculation or payment;
(f) all amounts to which the Executive is entitled under any Company profit
sharing plan computed pro rata based on the number of days lapsed from the first
date that the Executive was entitled to participate in any such profit sharing
plan through the Termination Date, provided however, that nothing herein shall
be construed to require the Company to calculate or pay any amount prior to the
regularly scheduled time for making such calculation or payment;
(g) any and all other cash benefits previously earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plans then in effect; and
(h) monthly payments, for a period of thirteen months following the Termination
Date, equal to the monthly premium required by the Executive to maintain his
health insurance benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) the Company’s group health insurance plan.
If the Company is not

9



--------------------------------------------------------------------------------



 



required to provide health benefits pursuant to COBRA, the Company shall provide
such monthly payments as if it was required to provide such health benefits
under COBRA.
Notwithstanding the foregoing, the payments and benefits set forth in this
Section 9 shall not be applicable unless Executive first (i) has executed a
general release of all claims (in a form prescribed by the Company), (ii) has
returned all property of the Company in Executive’s possession and (iii) if
requested by the Board, has resigned as a member of the Board and as a member of
all boards of directors of all subsidiaries of the Company, to the extent
applicable.
10. NONDISCLOSURE OF PROPRIETARY INFORMATION. In consideration of his employment
and in part relying on the mutual covenants and agreements set forth herein,
Executive shall execute and deliver that certain Employee Innovations and
Proprietary Rights Assignment Agreement, in the form of Exhibit A hereto.
11. ATTORNEY’S FEES. In the event that either party hereunder institutes any
legal proceedings in connection with its rights or obligations under this
Agreement, the prevailing party in such proceeding shall be entitled to recover
from the other party, all costs incurred in connection with such proceeding,
including reasonable attorneys’ fees, together with interest thereon from the
date of demand at the rate of twelve percent (12%) per annum.
12. SUCCESSORS. This Agreement and all rights of the Executive shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, estates, executors, administrators, heirs and beneficiaries. In
the event of the Executive’s death, all amounts payable to the Executive under
this Agreement shall be paid to the Executive’s surviving spouse or the
Executive’s estate if the Executive dies without a surviving spouse. This
Agreement shall inure to the benefit of, be binding upon and be enforceable by,
any successor, surviving or resulting corporation or other entity to which all
or substantially all of the business and assets of the Company shall be
transferred whether by merger, consolidation, transfer or sale.
13. SEVERABILITY. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
14. AMENDMENT OR TERMINATION. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof. Nor shall
any waiver on the part of any party of any such right, power or privilege, nor
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege.
15. SURVIVAL OF CERTAIN TERMS. The provisions of paragraphs 10 and 11 shall
survive termination of this Agreement.
16. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement between the
Executive and the Company with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, negotiations, commitments and
understandings with respect thereto. Each party to this Agreement acknowledges
that no representations, inducements, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and no other agreement, statement or promise not contained in
this Agreement shall be valid or binding. The parties hereto have had an
opportunity to consult with

10



--------------------------------------------------------------------------------



 



their respective attorneys concerning the meaning and the import of this
Agreement and each has read this Agreement, as signified by his/their signatures
below, and are executing the same for the purposes and consideration herein
expressed.
17. GOVERNING LAW. This Agreement and the Executive’s and Company’s respective
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed entirely within such State without giving effect to the
provisions, principles, or policies thereof relating to choice or conflict laws,
except to the extent that Federal law may apply.
18. NOTICE. Any notice or other communication required or permitted hereunder
shall be deemed given if in writing and delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid. Any such notice shall be deemed given when so
delivered personally or sent by overnight air courier or facsimile transmission
or, if mailed, two days after the date of deposit in the United States mail, as
follows:
if to the Executive:
Sean Belanger
219 Poinciana Lane
Largo, FL 33770
If to Viseon:
Viseon, Inc.
Attention: Chief Financial Officer
8445 Freeport Pkwy, Suite 245
Irving, TX 75063
Facsimile: 972-906-6380
With a copy to:
Albert B. Greco, Jr.
Law Offices of Albert B. Greco, Jr.
16901 N. Dallas Parkway, Suite 230
Addison, Texas 75001
Facsimile: 972-818-7343
Any party may be given notice in accordance with this Section by any other party
at another address or person for receipt of notices, if such party so designates
such other person or address in writing in accordance with this Section. All
such notices and communications (and deliveries) shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; when receipt
is acknowledged, if transmitted electronically or by facsimile; on the next
Business Day, if timely delivered to a courier guaranteeing overnight delivery;
and five days after being deposited in the mail, if sent first class or
certified mail, return receipt requested, postage prepaid.
19. BINDING EFFECT: NO ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and legal
representatives. This Agreement and any rights hereunder are not assignable
except by operation of law or by the Company to any of its subsidiaries or
Affiliates. Any other purported assignment shall be null and void.

11



--------------------------------------------------------------------------------



 



20. VARIATIONS IN PRONOUNS. Wherever the context shall so require, all words
herein in the male gender shall be deemed to include the female or neuter gender
and vice versa, all singular words shall include the plural, and all plural
words shall include the singular. All pronouns and any variations thereof refer
to the masculine, feminine or neuter, singular or plural, as the context may
require.
21. REPRESENTATION BY COUNSEL. Each party acknowledges that it has had the
opportunity to be represented by separate independent counsel in the negotiation
of this Agreement, that any such respective attorneys were of its own choosing,
that each authorized representative has read this Agreement and that he
understands its meaning and legal consequences to each party. If any or all
Parties have chosen not to seek alternative counsel, said party or parties
hereby acknowledge that he or they refrained from seeking alternative counsel
entirely of his or their own volition and with full knowledge of the
consequences of such a decision.
22. PRESUMPTION AGAINST SCRIVENER. Each party waives the presumption that this
Agreement is presumed to be in favor of the party which did not prepare it, in
case of a dispute as to interpretation.
23. CAPACITY. Each party represents and warrants that he has the authority to
enter into this Agreement either on his own behalf or in an official capacity on
behalf of a corporate party.
24. OTHER INSTRUMENTS. The Parties hereto covenant and agree that they will
execute such other and further instruments and documents as are or may become
necessary or convenient to effectuate and carry out the business obligations and
duties created by this Agreement.
25. NO WAIVER. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.
26. HEADINGS. The headings used in this Agreement are for administrative
purposes only and do not constitute substantive matter to be considered in
construing the terms and shall not affect the interpretation of this Agreement.
27. COUNTERPARTS. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has duly executed this
Agreement, to be effective in all respects as of the date and year first above
written.

         
 
  VISEON, INC.    
 
       
 
    /s/ Brian R. Day    
 
       
 
  By: Brian R. Day    
 
  Its: Chief Financial Officer    
 
       
 
  EXECUTIVE    
 
       
 
    /s/ Sean Belanger    
 
  Sean Belanger    

13